Head, Justice,
concurring specially. On the second review of this case (Jackson v. Jackson, 209 Ga. 85, 70 S. E. 2d 592), I was of the opinion that there was a substantial variation in the evidence favorable to the plaintiff, and that the former decision (Jackson v. Jackson, 206 Ga. 470, 57 S. E. 2d 602), was not, therefore, controlling. The majority of this court ruled to the contrary. I now feel that I am bound not only by the first opinion, which was a full-bench decision, but by the majority opinion on the second appearance of the case. I have carefully examined the evidence of all three cases insofar as it is material to a judgment in the present case, and I am convinced that the trial judge arrived at the correct conclusion under the former rulings of this court.